Exhibit 10.1

 

SIXTH AMENDMENT TO

 

AMENDED AND RESTATED $650,000,000 WAREHOUSING CREDIT

 

AND SECURITY AGREEMENT

 

among

 

WALKER & DUNLOP, LLC

 

as Borrower,

 

WALKER & DUNLOP, INC.

 

as Parent,

 

and

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

and

 

PNC CAPITAL MARKETS LLC,

 

as Lead Arranger and Sole Bookrunner

 

Effective as of December 24, 2015

 

--------------------------------------------------------------------------------


 

SIXTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT

AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this “Sixth Amendment”) is made effective as of the 24th day of
December, 2015, by and among WALKER & DUNLOP, LLC, a Delaware limited liability
company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation (“Parent”),
the lenders party to the Credit Facility Agreement defined below (the “Lenders”)
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent for
the Lenders under the Credit Facility Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the Lenders and Borrower are parties to that certain Amended and
Restated Warehousing Credit and Security Agreement, dated as of June 25, 2013,
by and among Borrower, Parent, the Lenders and the Administrative Agent (the
“Original Credit Facility Agreement”), as amended by that certain First
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
dated as of December 20, 2013 (the “First Amendment”), that certain Second
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2014 (the “Second Amendment”), that certain Third
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of August 26, 2014 (the “Third Amendment”), that certain Fourth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2015 (the “Fourth Amendment”), and that certain Fifth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of October 26, 2015 (the “Fifth Amendment”, and the Original Credit
Facility Agreement, as amended by the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, and Fifth Amendment, is herein referred to as the
“Credit Facility Agreement”), whereby upon the satisfaction of certain terms and
conditions set forth therein, the Lenders agreed to make Warehousing Advances
from time to time, up to the Warehousing Credit Limit (each such term as defined
in the Credit Facility Agreement).

 

WHEREAS, Borrower has requested, and the Administrative Agent and the Lenders
have agreed, pursuant to the terms hereof, to modify certain terms of the Credit
Facility Agreement as set forth in this Sixth Amendment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Sixth Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.                                          Recitals.  The Recitals are
hereby incorporated into this Sixth Amendment as a substantive part hereof.

 

Section 2.                                          Definitions.  Terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Facility Agreement.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Amendments to Credit
Facility Agreement.  The Credit Facility Agreement is hereby amended as follows:

 

(a)                                 From and after the date of this Sixth
Amendment, Schedule I to the Credit Facility Agreement shall be deleted in its
entirety and replaced with the new Schedule I attached hereto and incorporated
herein by reference.

 

(b)                                 The following defined term set forth in
Section 13.1 of the Credit Facility Agreement is hereby deleted in its entirety
and replaced with the following:

 

‘“Warehousing Credit Limit” means Six Hundred Fifty Million Dollars
($650,000,000); provided, however, that from and after the date of the Sixth
Amendment, it shall be temporarily increased to One Billion Nine Hundred Million
Dollars ($1,900,000,000) and such increase shall remain in effect for a period
of fifty four (54) days.’

 

Section 4.                                          Ratification, No Novation,
Effect of Modifications.  Except as may be amended or modified hereby, the terms
of the Credit Facility Agreement are hereby ratified, affirmed and confirmed and
shall otherwise remain in full force and effect.  Nothing in this Sixth
Amendment shall be construed to extinguish, release, or discharge or constitute,
create or effect a novation of, or an agreement to extinguish, release or
discharge, any of the obligations, indebtedness and liabilities of Borrower or
any other party under the provisions of the Credit Facility Agreement or any of
the other Loan Documents, unless specifically herein provided.

 

Section 5.                                          Amendments.  This Sixth
Amendment may be amended or supplemented by and only by an instrument executed
and delivered by each party hereto.

 

Section 6.                                          Waiver.  The Lenders shall
not be deemed to have waived the exercise of any right which they hold under the
Credit Facility Agreement unless such waiver is made expressly and in writing
(and no delay or omission by any Lender in exercising any such right shall be
deemed a waiver of its future exercise).  No such waiver made as to any instance
involving the exercise of any such right shall be deemed a waiver as to any
other such instance, or any other such right.  Without limiting the operation
and effect of the foregoing provisions hereof, no act done or omitted by any
Lender pursuant to the powers and rights granted to it hereunder shall be deemed
a waiver by any Lender of any of its rights and remedies under any of the
provisions of the Credit Facility Agreement, and this Sixth Amendment is made
and accepted without prejudice to any of such rights and remedies.

 

Section 7.                                          Governing Law.  This Sixth
Amendment shall be given effect and construed by application of the law of the
Commonwealth of Pennsylvania.

 

Section 8.                                          Headings.  The headings of
the sections, subsections, paragraphs and subparagraphs hereof are provided
herein for and only for convenience of reference, and shall not be considered in
construing their contents.

 

Section 9.                                          Severability.  No
determination by any court, governmental body or otherwise that any provision of
this Sixth Amendment or any amendment hereof is invalid or unenforceable in any
instance shall affect the validity or enforceability of (i) any other such

 

2

--------------------------------------------------------------------------------


 

provision or (ii) such provision in any circumstance not controlled by such
determination.  Each such provision shall be valid and enforceable to the
fullest extent allowed by, and shall be construed wherever possible as being
consistent with, applicable law.

 

Section 10.                                   Binding Effect.  This Sixth
Amendment shall be binding upon and inure to the benefit of the Administrative
Agent, the Borrower, the Parent, the Lenders, and their respective permitted
successors and assigns.

 

Section 11.                                   Counterparts.  This Sixth
Amendment may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Sixth Amendment under their respective seals as of the day and year first
written above.

 

 

WALKER & DUNLOP, LLC, as Borrower

 

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name: Stephen P. Theobald

 

Title: Executive Vice President, Chief

 

Financial Officer and Treasurer

 

 

 

 

 

WALKER & DUNLOP, INC., as Parent

 

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name: Stephen P. Theobald

 

Title: Executive Vice President, Chief

 

Financial Officer and Treasurer

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Donald Thomas

 

Name: Donald Thomas

 

Title: AVP

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ John Nelson

 

Name: John Nelson

 

Title: Managing Director

 

Signature Page - Sixth Amendment to Amended and Restated Warehousing Credit and
Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

List of Lenders and Lenders’ Warehousing Commitments

 

Lender

 

Warehousing Commitment

 

 

 

 

 

PNC Bank, National Association

 

$

450,000,000.00

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

200,000,000.00

 

 

Notwithstanding the foregoing, from and after the date of the Sixth Amendment
and remaining in effect for a period of fifty four (54) days thereafter, the
Warehousing Commitment Amount for each Lender (and the corresponding percentages
of each Lender to such Warehousing Commitment Amounts) shall be temporarily
increased to the dollar amount designated opposite such Lender’s name below.

 

Temporary Increase of Warehousing Commitment

 

List of Lenders and Lenders’ Temporary Increased Warehousing Commitments

 

Lender

 

Temporary Increased Warehousing
Commitment

 

 

 

 

 

PNC Bank, National Association

 

$

1,300,000,000.00

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

600,000,000.00

 

 

--------------------------------------------------------------------------------